DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/02/2022 has been entered. Claims 1, and 4-5 have been amended. Claim 12 has been cancelled. Claims 1-3, 11 and 13-14 are pending. Applicants cancellation of claim 12 has overcome 112(b) rejection thereof previously set forth in the Non-Final Rejection mailed 11/02/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 872160 – of record), in view of Jaycox et al. (US 2014/0130977 A1 – of record).
Regarding claim 1, Tanaka discloses a pneumatic tire, [0001]. The tire is configured to have a belt layer 10 – (construed as a reinforcing layer), which includes a plurality of aligned steel cords 12 coated with coating rubber 14, wherein at least one organic fiber cord 13 – (construed as a thread) extends in a longitudinal direction of the plurality of steel cords being disposed between adjacent steel cords of the plurality of steel cords  diameter of the at least one thread is smaller than a diameter of an individual steel cord of the plurality of aligned steel cords).
Tanaka does not explicitly disclose the at least one thread has a fineness of from 25 dtex to 135 dtex.
However, Tanaka’s silent to any specific details of the composition of the organic fiber and the recitation of the organic fiber is adapted for the purpose of use, see [0017]; would prompt one to look to the prior art for exemplary configurations of fiber reinforcement materials.
Jaycox discloses filaments and yarns suitable for use as reinforcement material in tires, see [0004]. And provides a synthetic or natural filament/yarn having an improved adhesion to rubber, elastomer or resin, see [0007]; wherein the yarn has a linear density – (construed as fineness) of 50 to 4500 dtex, see [0017]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organic cord material of Tanaka to have a physical characteristic such as linear density of from 25 dtex to 4500 dtex, as taught by Jaycox to provide the tire with a belt reinforcement yarn having improved adhesion to the rubber which contains it. 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 2, modified Tanaka does not limit the material of the organic cord; and discloses the material maybe nylon, polyester fibers and the like – (corresponds to the claimed synthetic). Moreover, the claim term “or” reads as a contingent clause. In particular the “or” term releases the claim of patent protection for a “natural fiber” and thus for the purposes of this examination will not be considered.
Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 872160 – of record), in view of Jaycox et al. (US 2014/0130977 A1 – of record) as applied to claims 1-2 above, and further in view of Tsukamoto (US 6,740,402 B2 – of record).
Regarding claims 3, 11, modified Tanaka does not explicitly disclose the tensile strength of the organic cord.
However, Tanaka’s silent to any specific details of the composition of the organic fiber and the recitation of the organic fiber is adapted for the purpose of use, see [0017]; would prompt one to look to the prior art for exemplary configurations of fiber reinforcement materials.
Tsukamoto discloses a polyester fiber having resistance to hydrolysis and fatigue from flexing at high levels being suitable for use as tire cord material, see Col 1 lines 5-9. The polyester fiber being configured to have a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organic cord material of modified Tanaka to have a tensile strength of 100 N or less, as taught by Tsukamoto to provide the tire with a belt reinforcement fiber having improved resistance to hydrolysis and fatigue from flexing at high levels, as well as improved handling. 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 1-2, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (GB 712,384 – of record), in view of Tanaka (JP 872160 – of record), in view of Jaycox et al. (US 2014/0130977 A1 – of record).
Regarding claim 1
Dunlop does not explicitly disclose the steel cords are a plurality of aligned steel cords, the orientation of the cotton and steel cords, the cotton at least one thread has a fineness of from 25 dtex to 135 dtex, or where the diameter of the at least one thread is smaller than a diameter of an individual steel cord of the plurality of aligned steel cords.
Tanaka discloses a belt layer 10 – (construed as a reinforcing layer), which includes a plurality of aligned steel cords 12 coated with coating rubber 14, wherein at least one organic fiber cord 13 – (construed as a thread) extends in a longitudinal direction of the plurality of steel cords being disposed between adjacent steel cords of the plurality of steel cords within the coating rubber. Tanaka discloses an example in which the organic fiber cord 13 has a smaller diameter than the steel cord 12 – (corresponds to the claimed diameter of the at least one thread is smaller than a diameter of an individual steel cord of the plurality of aligned steel cords). Tanaka further discloses such a configuration is suitable for providing ride comfort, cornering power and improved fuel economy, see [0012].
Jaycox discloses filaments and yarns suitable for use as reinforcement material in tires, see [0004]. And provides a synthetic or natural filament/yarn to include cotton having an improved adhesion to rubber, elastomer or resin, see [0007], [0018]; wherein the yarn has a linear density – (construed as fineness) of 50 to 4500 dtex, see [0017]. 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. See In re Semaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 
The motivation to combine references exists when combination results in a product that is more desirable, whether or not the combination is suggested in the references themselves. In this instance, the combination of Dunlop with Tanaka and Jaycox provides combined effects which results in improved running performance of the tire. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the (rayon or cotton) and steel cord of the tire of Dunlop in the claimed manner as taught by Tanaka and Jaycox to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 2, modified Dunlop discloses the use of rayon – (corresponds to the claimed synthetic). Moreover, the claim term “or” reads as a contingent clause. In particular the “or” term releases the claim of 
Regarding claim 12-14, modified Dunlop discloses the use of rayon – (corresponds to the claimed synthetic) and cotton – (corresponds to the claimed natural fiber).
Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (GB 712,384 – of record), in view of Tanaka (JP 872160 – of record), in view of Jaycox et al. (US 2014/0130977 A1 – of record) as applied to claims 1-2 above, and further in view of Ikeda (US 2004/0011448 A1 – of record).
Regarding claims 3, 11, modified Dunlop does not explicitly disclose the tensile strength of the rayon or cotton material.
However, modified Tanaka’s silence to any specific details of the composition of the organic fiber and its recitation of the organic fiber is adapted for the purpose of use, see [0017]; would prompt one to look to the prior art for exemplary configurations of fiber reinforcement materials.
Ikeda discloses a rubber covered fabric 10 suitable for use as a tire reinforcements. The reinforcement is configured to use cotton yarn where the break strength – (construed as tensile strength) is set in a range of 4 – 5 N – (corresponds to the thread has a tensile strength of 100 N or less). Ikeda discloses such a configuration contributes to increasing the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cotton cord material of modified Dunlop to have a tensile strength of 100 N or less, as taught by Ikeda to provide the tire with a reinforcement fiber suitable for improving the uniformity of the reinforcement layer. 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 2 that:
“As stated above, claim 1 describes the total fineness is from 25 dtex to 170 dtex. In contrast, Tanaka discloses various materials and diameters from 1000d/2 up to 1780d/2 (1,111 dtex to 1,977 dtex), for materials such as nylon, polyester and Kevlar (see Tanaka at paragraph [0014]). The smallest diameter is nearly ten times the largest diameter of the present application even though the materials (nylon and polyester) are the same as those described in the present application. In the rejection over Tanaka, the Office Action acknowledges that Tanaka does not disclose a fineness within the claimed range and asserts that because Tanaka discloses to use the fiber for reinforcement, one of ordinary skill in the art would look to prior exemplary configurations of non-steel reinforcement materials. The Office Action improperly does not acknowledge that Tanaka already discloses suitable fineness’s for various materials and that such fineness’s are significantly outside of what is claimed. One of ordinary skill in the art would not have been motivated to look to Jaycox for suitable materials and fineness’s because these details are already provided by Tanaka”.
Examiner’s Response #1
Examiner respectfully disagrees. The examiner is unsure of what is meant by the contention of “The smallest diameter is nearly ten times the largest diameter of the present application even though the materials (nylon and polyester) are the same as those described in the present application”; as both the claim and written description are completely silent to any numerical value regarding a cord diameter. Therefore, the argument is ambiguous and provides no nexus as to its relevance on a “fineness” value of the organic cord. Moreover, Tanaka is completely silent to a “fineness” of the organic fiber cord 13; and applicant’s provided support for its contention appears to be a misinterpretation of the prior art. Tanaka’s paragraph [0014], specifically discloses:
“the organic fiber, aramid fiber having high rigidity, nylon fiber, polyester fiber or the like having a relatively low elastic modulus can be adopted, and the cord diameter (denier) thereof is immediately adapted to the purpose of use of the sheet 11. Value. For example, it is 1500 d/2 for Kevlar, 1260 d/2, 1780 d/2 for nylon fiber, and 1500 d/2, 1000 d/2 for polyester”.
 That is, Tanaka merely discloses the organic fiber having a low elastic modulus and its cord diameter can be sized according to its intended use. The prior art offers no reasonable pathway to equating “For example, it is 1500 d/2 for Kevlar, 1260 d/2, 1780 d/2 for nylon fiber, and 1500 d/2, 1000 d/2 for polyester” is meant to be considered as a cord diameter or fineness value or limit a cord diameter or fineness of the organic cord. Furthermore, as the prior art is silent as to any “fineness” value of the organic cord this would prompt one to look to pertinent art in consideration thereof. 
Applicant’s Argument #2
Applicant Argues on Pg. 3 that:
“One of ordinary skill in the art could not have understood or expected positive results for any and all of the Jaycox materials across the entire range of fineness when considering the belt layer of Tanaka. Jaycox does not disclose or suggest appropriate fineness of yarns to be used in belt layers interposed by steel cords, and one of ordinary skill in the art could thus have had no understanding of suitable "exemplary configurations of non-steel reinforcement materials" from Jaycox as a basis for modification of Tanaka. Instead, the only reasonable interpretation of Jaycox is that the method of improving adhesion is applicable to a broad range of materials for a range of applications, but Jaycox is silent regarding specific details of particular materials for specific applications and one of ordinary skill in the art could not have understood such details from Jaycox. Instead, one of ordinary skill in the art would understand that Tanaka, which discloses specific materials and details for the particular application of Tanaka, is far more suitably relied upon for how to best configure filaments for the Tanaka application. It is not reasonable to conclude that one of ordinary skill in the art would disregard the disclosure of Tanaka in favor of Jaycox's disclosure which may not be entirely relevant to an application such as that of Tanaka”.
Examiner’s Response #2
Examiner respectfully disagrees. Jaycox explicitly discloses it is known to use non-steel fiber as a structural reinforcement in tires and mechanical rubber goods, see [0004]; and that it’s inventive synthetic or natural filament/yarn provides an improved adhesion to rubber, elastomer or resin, see [0007]; and wherein the yarn has a linear density – (construed as fineness) of 50 to 4500 dtex, see [0017]. The applicant appears to unduly limit what is useful as prior art. As stated above, Tanaka does not explicitly nor reasonably suggest a fineness value for its fiber reinforced belt layer. Thus, one would look to the prior art and find Jaycox which is directed to fiber reinforcement and rubber adhesion thereof to include tire applications. And where such a fiber material has a linear density – (construed as fineness) of 50 to 4500 dtex, see [0017] which meets the claimed 25 – 135 dtex. 
Applicant’s Argument #3
Applicant Argues on Pg. 4 that:
“Where claim 1 requires a thread disposed between steel cords, Dunlop does not disclose or suggest the simultaneous use of steel cords with cotton or rayon cords and it is not clear that Dunlop would consider Tanaka invention to be compatible with the Dunlop invention. Tanaka is relied on for allegedly disclosing a belt layer as a reinforcing layer which includes aligned steel cords and an organic fiber cord disposed between adjacent steel cords. Jaycox is relied upon for the fineness of the thread/yam. The same rationale for why Jaycox does not render the claimed fineness obvious as explained above is applicable to the combination with Dunlop”. 
Examiner’s Response #3
Examiner respectfully disagrees. While Dunlop discloses the use of a pneumatic tire reinforcement – (construed as a reinforcing layer), which includes a rubber composition, rayon or cotton and steel cord – (corresponds to the claimed coating rubber, thread and steel cords respectively), see page 1 lines 68-79; being suitable for providing a tire which is adequately strong, see page 1 lines 30-38. The prior art does not provide specifics of the reinforcement arrangement such as cord compositions and orientation, whereby one of ordinary skill would look to the prior art. And find Tanaka similarly arranged having steel and fiber corded belt layer; where the cord arrangement is advantageous for reducing tire weight and achieving low fuel consumption without impairing running performance, see Tanaka [0008]; and Jaycox suitable for providing a fiber cord material whose properties ensure it has favorable adhesion to rubber to include tire rubbers.
Applicant’s Argument #4
Applicant Argues on Pg. 5 that:
“Applicant has further amended claim 1 to even more clearly distinguish over the references. Specifically, claim 1 recites "a diameter of the at least one thread is smaller than a diameter of an individual steel cord of the plurality of aligned steel cords," consistent with the illustrations in Figs 3 and 5-6 of the present application. Tanaka illustrates the diameters being the same. Applicant acknowledges that paragraph [0010] of Tanaka describes that the diameters can be different, but Tanaka does not describe under what conditions the diameters are different, why the diameters may differ, or how the diameters differ. In particular, there is no disclosure or suggestion of the thread diameter being smaller than the steel cord diameter. There is no benefit disclosed associated with any configurations of diameters. One of ordinary skill in the art could not have understood Tanaka as disclosing the thread diameter being smaller than the steel cord diameter and could not have understood any benefit for using such a configuration.”
Examiner’s Response #4
Examiner respectfully disagrees. While applicant acknowledges Tanaka describes that the diameters can be different as recited in paragraph [0010]; the applicant completely disregards the recitation of paragraph [0016] which explicitly states having the organic fiber cord 13 have a smaller diameter than the steel cord 12. Therefore, one of ordinary skill in the art in considering Tanaka for all it reasonably suggest would considered forming the steel and organic cords diameters in the claimed manner; as Tanaka discloses such an arrangement is part of its inventive concept. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749